Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Applicant cancels the limitation “titanium oxide” from the claim and argues that ferric oxide or magnesium oxide added results in improved properties of the material (pages 2-3). However, the previous rejection was based on the titanium oxide limitation. As such, the remarks are not relevant to the rejection on the record.
Applicant should also note that a claim of unexpected results or superior results must be accompanied by supporting evidence and that argument alone cannot take the place of evidence.
Applicant argues that there is no motivation to combine Joshi and Xuelie and calls the combination aimless. However, the motivation to combine is very clear as is explained in the rejection. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Simply because Applicant adds the materials for a different purpose does not negate that the prior art teaches that magnesium oxide and iron oxide are well-known fluxing agents and titanium oxide is a well-known strengthener. The use of fluxing agents and strengtheners are well-known in the art and the fact that the two references are both related to foam glass makes them analogous references.
The Applicants arguments are not persuasive. And they are not commensurate in scope with the final rejection mailed 4/22/2022 as they are in scope with the amendments submitted 7/19/2022, which are not entered.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778